Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claim 14 is allowable. The restriction requirement between the electric power generator and the electric circuit, as set forth in the Office action mailed on October 19th, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 25-26 directed towards the electric circuit are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 14, a skilled artisan would not have found it obvious to have an electric power generator comprising at least a first electrode and a second electrode, wherein the electric power generator comprises an active material between said electrodes, wherein the active material comprises at least one oxygen-containing compound selected from the group consisting of MgO, ZnO, ZrOCl2, ZrO2, SiO2, Bi2O3, Al2O3 and TiO2; at least one thickener additive selected from the group consisting of agar agar, xanthan gum, methylcellulose, and arabic gum, and wherein the first electrode and the second electrode directly contact the active material.  
Although Santamaria Razo et al. (US 2018/0090655 A1) discloses an electric power generator comprising at least a first electrode and a second electrode (Paragraph 0020), wherein the active material comprises at least one oxygen-containing compound selected from the group consisting of MgO, SiO2, Al2O3 and TiO2 (Paragraph 0071-0072), wherein the particle size of the at least one oxygen-based compound has an average diameter that falls within the range from 10 nm to 40 microns (Paragraph 0075).  Santamaria Razo et al. discloses a plasticizer additive (Paragraph 0053-0055 – silicone resin).

A skilled artisan would not have had a reason for the above stated limitations, therefore the electric power generator as claimed in claim(s) 14-22, 25-26 and 29-40 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726